Citation Nr: 1753765	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with nephropathy and erectile dysfunction.

2.  Entitlement to a rating in excess of 0 percent for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to June 2005.

This case comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a February 2006 rating decision by the VA RO in Columbia, South Carolina.  

In June 2017, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDING OF FACT

During the June 2017 hearing before the Board, the Veteran indicated a desire to withdraw the appeal as to the claim for a higher rating for hypertension.


CONCLUSION OF LAW

The criteria for withdraw of the appeal of entitlement to a rating in excess of 0 percent for hypertension have been met.  38 U.S.C. § 7105(a), 7108 (2012);   
38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the June 2017 hearing, the Veteran testified that he wanted to withdraw the appeal for an increased rating for hypertension and only wanted to proceed with the appeal on diabetes.  

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran effectively withdrew the substantive appeal for an increased rating for hypertension.  Therefore, the Board concludes that no allegation of fact or law remains on the hypertension claim.  In the absence of such assertions, the Veteran's appeal regarding that issue should be dismissed.  38 U.S.C. § 7105 (2012).


ORDER

The appeal for an increased rating for hypertension is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

At the June 2017 hearing, the Veteran testified that his disability due to diabetes mellitus with nephropathy and erectile dysfunction has worsened since the previous ratings were assigned.  As a result, he believes that based on his current condition he is entitled to a higher rating.  

The Board finds that the Veteran has not been provided a diabetes VA examination since June 2011 and based on the June 2017 testimony, the severity of the disability may have changed since that examination.  Therefore, a more contemporary examination is needed to determine the current severity of diabetes.

Clinical documentation dated after August 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for diabetes mellitus since June 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from August 2017 to present.  

3.  Schedule the Veteran for the a VA examination to determine the current severity of service-connected diabetes mellitus with nephropathy and erectile dysfunction.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should specifically state whether the Veteran's diabetes requires regulation of activities, which is defined as the avoidance of strenuous occupational and recreational activities.  The examiner should describe all symptomatology of diabetes mellitus with nephropathy and erectile dysfunction.  The rationale for all opinions should be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


